Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detail Action
This office action is response to the application 15/996,575 filed on 06/04/2018. 

Response to Amendments
This is in response to the amendments filed on 11/03/2020. Independent claims 1, 5, 10 and 14 have been amended. Claims 1-16 are currently pending and have been considered below.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given on 08/03/2021 by applicant’s representative Mr. John L. Sotomayor (Reg. No. 57,497).
The application has been amended as follows:
1.	(Currently Amended) A system to test for hardware component vulnerabilities comprising:

installing at least one of said hardware component system within said controlled execution testing environment;
generating a malicious signal to create a previously unexperienced exploit in at least one
software function of said hardware component system;
transmitting said malicious signal as input to the at least one of said hardware component system to test performance of the at least one of said hardware component system;
monitoring performance of said at least one of said hardware component system during said test;
collecting performance data from said test and transmitting the performance data as feedback to a simulation manager;
analyzing the performance data at the simulation manager of said at least one of said hardware component system to discover performance data that is inconsistent with expected performance of the at least one of said hardware component system, where analyzing the performance data further comprises combined computation and signal feedback analysis to identify one or more vulnerabilities in said at least one software function;
calculating from said combined computation and signal feedback analysis an input signal that causes said one or more identified vulnerabilities and generating a modified input signal as a malicious input signal;
providing an indication to one or more users of said malicious input signal, said exploit, and said modified input signal that identified and generated said one or more identified vulnerabilities.

signal provided to said hardware component system under test.

4.	(Currently Amended) The system of claim 1, where generating said malicious signal further comprises generating multiple malicious signals in an iterative process utilizing said performance data as feedback to exercise a plurality of the functions of the at least one of said hardware component system.

Allowable Subject Matter
Claims 1 -16 are allowed as amended.
The following is an examiner's statement of reasons for allowance: 
The closest prior art of record AGRAWAL, Dakshi et al., Pub. No.: US 2003/0083831 A1 and LUO; Pengcheng et al., Pub. No.: US 2018/0219887 A1 individually or in combination do not disclose the invention as filed. 
AGRAWAL discloses a technique of collecting signals for device under test in a test environment where aggregate signal and noise signatures are further used to evaluate electromagnetic emanation vulnerabilities of computing systems. The invention receives one or more sets of derived signals. Each set of derived signals corresponds to a setting of collection equipment. Each derived signal in the received set of derived signals is derived from a respective electromagnetic emanation from the electronic device performing an operation. LUO discloses a technique of generating malicious signal for modeling input and further fed the 
What is missing from the prior art is a technique for testing for software vulnerabilities within components installed within a compartmentalized testing environment by creating a test regimen using search guidance and information from a simulation manager to generate a malicious parameterized signal intended to cause a failure in the system under test, whether the exploit represented by the malicious parameterized signal has ever occurred or not.
Thus the prior art, when considered individually and in combination, do not teach or suggest the subject matter as recited by independent claims 1, 5, 10 and 14 and thereby claims 1, 5, 10 and 14 are considered allowable. The dependent claims which further limit claims 1, 5, 10 and 14 also are allowable by virtue of their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUAZI FAROOQUI whose telephone number is (571) 270-1034.  

/QUAZI FAROOQUI/
Examiner, Art Unit 2491